Citation Nr: 1715408	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In December 2012, the Veteran provided in-person testimony to an RO Decision Review Officer (DRO).

The Veteran has repeatedly asked that action on his appeal be expedited due to health concerns.  As the Veterans Law Judge assigned to this matter, I note that good and sufficient cause has been shown such that this case is now advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not serve in Vietnam and was not otherwise exposed to herbicides.


CONCLUSION OF LAW

The criteria for service connection for lung cancer are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted only for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran has been diagnosed with lung cancer such that he would, if exposed to an herbicide agent during his active duty service, be entitled to service connection for that disability pursuant to 38 C.F.R. §§ 3.307, 3.309(e).

He contends that he may have been exposed to Agent Orange while performing maintenance on some helicopters that -he was told- were used in Vietnam.  However, he also has stated that he was not "to [his] knowledge" (see December 2012 DRO hearing transcript) exposed to herbicides during service and his service records reflect that he did not serve in Vietnam and was not otherwise exposed to herbicides.  Not only is there no objective evidence that the Veteran was exposed to any herbicides during service, but pertinent regulation (38 C.F.R. §§ 3.307, 3.309(e)) would not otherwise extend a presumption of service connection in these circumstances.  VA's determination that there was a relationship between Vietnam service and certain illnesses was based on a March 1990 study by the Centers for Disease Control (CDC) that focused on "the health of Americans who were stationed in Vietnam" (55 Fed. Reg. 25,339 (1990)) and, as observed by VA's General Counsel, "it is reasonable to assume that inclusion within the scope of the regulation of such veterans was intended to assure that all veterans who may have shared the same experience as those included in the Selected Cancers Study group would be compensated."  VA General Counsel Opinion 07-93 (emphasis added).  

In the absence of evidence of an in-service disease or injury, to include any exposure to any herbicide, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for lung cancer is denied.


REMAND

The Board regrets the additional delay, but a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, an additional medical opinion is needed in order to address his contention that in-service acoustic trauma resulted in delayed onset of hearing loss and tinnitus.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to submit any additional evidence that is not of record by sending him the necessary authorizations for the release of any outstanding private treatment records and conducting appropriate follow up. 

2.  Gather any available outstanding records of VA medical treatment and associate them with the claims file (note that the last VA treatment note of record is dated in March 2017).

3.  Subsequently, provide access to the Veteran's claims file to the March 2010 VA audiological examiner or another examiner of suitable background and experience to render an opinion as to whether the Veteran's hearing loss and or tinnitus are likely related to any incident of his active duty service.  The examiner must specifically address the Veteran's contentions that he did not experience any acoustic trauma after service and that his in-service experiences resulted in delayed onset of hearing loss and tinnitus.  In all conclusions, the examiner must provide medical rationale with reference to pertinent evidence within the claims file.  If the examiner is not able to provide an opinion, he or she should explain why.  The examiner may schedule an examination of the Veteran if deemed necessary to provide the requested opinion.

4. After the above has been completed, readjudicate the Veteran's claims and, if any benefit remains denied, he (and his representative) must be provided a supplemental statement of the case (SSOC).  Thereafter, if indicated, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


